On proper application and the necessary showing, the court granted a writ of certiorari herein requiring the clerk of the court below to send up a perfect transcript of the record. This was properly done. By it, all the criticisms of the previous record shown by the Assistant Attorney-General's motion *Page 252 
to dismiss were met and the record, as now shown before us, properly shows all that the other did not. Therefore, the order of dismissal heretofore entered herein is set aside and vacated and the cause is re-instated and now decided on its merits.
The complaint and information charge that the appellant made a sale of intoxicating liquor to F.E. Smith in violation of the prohibition law, which was then in force in said county. The uncontroverted testimony shows that the sale was made to W.P. Allen and not to F.E. Smith. Appellant properly made and saved this point. What was said by Judge Harper in Miles v. State,62 Tex. Crim. 530, 138 S.W. Rep., 398, is specially and peculiarly applicable to this case. It has been the uniform holding of this court, in all the decisions on the question, that where a sale of intoxicating liquors is made in prohibition territory directly to a party, even though he is the agent and purchase for another, that the sale is made to him and not to his principal. That is the state of facts shown in this case. Miles v. State, 62 Tex.Crim. Rep., 138 S.W. 398; Bruce v. State, 39 Texas Crim Rep., 26; Yakel v. State, 30 Tex. Crim. 391. Many other cases might be cited, but it is unnecessary.
The judgment is therefore reversed and the cause remanded.
Reversed and Remanded.